Citation Nr: 9911141	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied entitlement 
to nonservice-connected death pension benefits because the 
appellant's annual income was over the prescribed income 
limit and because annual countable income could not be 
reduced by the last illness and burial expenses as the claim 
had not been received within 45 days of the veteran's death.  

In October 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died on March [redacted], 1995.

3.  Correspondence dated March 29, 1995, certifying an award 
of benefits demonstrates the appellant submitted an 
application for Department of Health and Human Services, 
Social Security Administration (SSA) survivor's benefits 
within 10 days of the veteran's death.

4.  The appellant's SSA application is sufficient to 
constitute an application for VA nonservice-connected death 
pension benefits within 45 days of the veteran's death.


CONCLUSION OF LAW

An application for SSA survivor's benefits, which is also 
considered a joint application for VA benefits, was received 
within 45 days of the veteran's death.  38 U.S.C.A. §§ 5105, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §  3.153 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective date of an award of nonservice-
connected death pension benefits, based on a claim received 
on or after October 1, 1984, is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(d) (West 1991);  
38 C.F.R. § 3.400(c)(3)(ii) (1998).

Pertinent law provides that VA and SSA shall jointly 
prescribe forms for use by survivors of members and former 
members of the uniformed services in filing an application 
for benefits under 38 U.S.C. Chapter 13 and title II of the 
Social Security Act (42 U.S.C. 401 et seq.).  38 U.S.C.A. 
§ 5105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.153 (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1998).

Factual Background

Records show the veteran died on March [redacted], 1995, as 
a result of acute renal failure at a VA medical center.

On May 10, 1995, the RO received the appellant's application 
for VA benefits.  The appellant submitted additional 
documents in support of the claim, including an award 
certificate from SSA dated March 29, 1995.  It was noted that 
the appellant was entitled to survivor benefits from March 
1995.

In her October 1995 notice of disagreement the appellant 
stated that she had not been informed of the necessity to 
file a VA application within 45 days, and that the delay in 
submitting the application was due to difficulty in obtaining 
a copy of the veteran's death certificate.  In her 
substantive appeal she claimed she had been misinformed by VA 
employees of the requirements involved in filing a benefit 
claim, and had been penalized for circumstances beyond her 
control.

In August 1998 the RO received SSA documents related to the 
appellant's September 1989 application for benefits; however, 
no information related to her application for SSA survivor 
benefits was received.

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the Board finds as the appellant was awarded 
SSA survivor benefits within 10 days of the veteran's death, 
that it may be reasonably presumed that she submitted an 
application for SSA benefits within 45 days of the date of 
the veteran's death.  Although the RO requested and was 
unable to obtain a copy of the appellant's SSA application, 
the Board finds the March 29, 1995 SSA correspondence is 
sufficient evidence that a timely application was in fact 
submitted.  Therefore, the Board concludes that the appellant 
submitted an application which may be construed as a claim 
for VA nonservice-connected death pension benefits within 45 
days of the date of the veteran's death. 


ORDER

The appellant having submitted a claim for nonservice-
connected death pension benefits within 45 days of the 
veteran's death, the appeal, to this extent, is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

In light of the decision above, the Board finds the case must 
be remanded to the RO for additional development.

VA pays pension benefits to the surviving spouse of a veteran 
with qualified service during a period of war, based upon a 
maximum rate established by VA law and reduced by the amount 
of the surviving spouse's annual income.  38 U.S.C.A. § 1541 
(West 1991);  38 C.F.R. § 3.23 (1998).

VA regulations provide that pension is not payable to a 
surviving spouse whose annual income exceeds the limitations 
set forth in 38 U.S.C. 1521, 1541 or 1542; or to a surviving 
spouse if it is reasonable that some part of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. 
§ 3.252(b) (1998).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as otherwise provided.  38 C.F.R. § 3.252(c).  Old age and 
survivor's insurance and disability insurance under title II 
of the Social Security Act are considered income.  38 C.F.R. 
§ 3.262(f) (1998).

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991);  38 C.F.R. § 3.271 
(1998).  Exclusions from annual income calculations are 
allowed, including last illness and burial expenses, and 
amounts paid for unreimbursed medical expenses to the extent 
that such amounts exceed 5 percent of the maximum annual rate 
of pension payable.  38 U.S.C.A. § 1503;  38 C.F.R. § 3.272 
(1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The appellant should be allowed to 
submit evidence pertinent to her claim 
for entitlement to nonservice-connected 
death pension benefits.

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

